                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


Steve Smith,

         Plaintiff,

v.                                             Case No. 17-11934

Byron Taulton, John Doe,                       Sean F. Cox
                                               United States District Court Judge
      Defendants.
______________________________/

                          MEMORANDUM OPINION REGARDING
                                DEFAULT JUDGMENT
                         AGAINST DEFENDANT BYRON TAULTON

         Plaintiff Steve Smith (“Smith”) filed this 42 U.S.C. § 1983 prisoner civil rights case on

June 16, 2017, asserting a claim against Defendant Byron Taulton (“Taulton”).

         Although the docket reflects that Taulton was personally served with the Complaint and

summons, he did not file an answer or appear in this action.

         On July 10, 2019, the magistrate judge issued a Report and Recommendation (“R&R”)

recommending that default judgment be entered against Defendant Taulton, and in favor of

Smith, in an amount determined by the Court. (ECF No. 23). No objections to that R&R were

filed.

         This Court adopted the R&R and ordered “that a default is hereby entered against

Defendant Taulton in this action.” (ECF No. 25). This Court’s Order noted that “[w]ith a default

entered against him, Defendant Taulton’s liability in this action is now established,” and

explained that this Court would hold an evidentiary hearing to determine the amount of Smith’s


                                                  1
damages.

       Prior to the evidentiary hearing, Smith submitted an Affidavit that states that on

“December 30, 2014, a loaded firearm was pointed at my head by Corrections Officer Byron

Taulton while I was on a medical hospital run for suicidal behavior. He said, ‘If you really want

to die, I’ll take you out back and blow your brains out.’” (ECF No. 27).

       In addition, this Court held an evidentiary hearing on December 19, 2019, at which time

Smith appeared before this Court and testified as to the nature of his claimed emotional distress

damages under oath. Smith testified that as a result of Defendant Taulton’s actions on December

30, 2014, Smith has suffered extensive emotional distress damages. He regularly experiences

nightmares, anxiety, chest pains, and paranoia. Smith has sought, and continues to receive,

psychiatric counseling services as a result of the incident in this case and has been prescribed

medication. The Court finds Smith’s testimony regarding his damages to be credible, especially

in light of the nature of the egregious nature of Taulton’s conduct on December 30, 2014.

       Accordingly, the Court shall enter a default judgment against Defendant Taulton, and in

favor of Smith, in the amount of $95,000.00 for his damages.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: December 23, 2019




                                                 2
